Citation Nr: 0505838	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  95-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 decision by the RO in Providence, 
Rhode Island, which confirmed and continued a 40 percent 
disability for myositis, lumbar paravertebral muscles with 
osteoarthritis.  In July 2003, the Board remanded the case to 
the RO for further evidentiary development, including efforts 
to obtain a current examination.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this case in July 2003, in part, because 
it found that further examination was necessary.  The veteran 
was scheduled for VA examinations in February, June, and 
August 2004; but failed to report.  Where a veteran fails 
without good cause to report for necessary examinations 
scheduled in conjunction with a claim for increase, the claim 
will be denied.  38 C.F.R. § 3.655(a),(b) (2004).

In this case, however, there is no indication that the 
veteran was advised of the provisions of 38 C.F.R. § 3.655.  
The record also does not contain any indications as to how, 
or whether, the veteran was advised of his VA examinations.  
Evidence of such notice is necessary for the Board to produce 
a decision that could withstand judicial review.

In a June 1998 VA treatment record, the veteran reported that 
he was in receipt of Supplemental Security Income (SSI) from 
the Social Security Administration (SSA).  Because the 
veteran has reported receipt of SSA disability benefits 
beginning in approximately 1965, VA generally has a statutory 
duty to acquire both the SSA decision and the supporting 
medical records pertinent to a claim.  Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  The Board notes, however, that such records 
would not be relevant if denial of the claim is mandated by 
38 C.F.R. § 3.655.

Therefore, it is necessary to remand this case for the 
following actions:

1.  The AMC or RO should advise the 
veteran and his representative of the 
provisions of 38 C.F.R. § 3.655(a),(b).

2.  The AMC or RO should obtain copies 
of all notices sent to the veteran to 
report for VA examinations in February, 
June, and August 2004; as well as 
reports of any other communications, 
such as telephone calls, in which the VA 
medical center advised the veteran to 
report for the scheduled examinations.

3.  If the VA medical center is unable 
to provide evidence that it notified the 
veteran of the scheduled examinations, 
or if the veteran provides good cause 
for his failure to report for the 
scheduled examinations, the AMC or RO 
should obtain copies of all decisions, 
and the underlying medical evidence with 
regard to the award of SSI benefits.

4.  If the VA medical center is unable 
to provide evidence that it notified the 
veteran of the scheduled examinations, 
or if the veteran provides good cause 
for his failure to report for the 
scheduled examinations, the AMC or RO 
schedule the veteran for a new VA 
examination to evaluate the severity of 
his service-connected low back 
disability.

The examiner(s) should review the claims 
folder.  

The examiner(s) should report the 
veteran's ranges of lumbar spine motion 
in degrees.  The examiner should 
determine whether the back disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

In addition, the examiner(s) should 
report the existence of any symptoms of 
intervertebral disc disease and express 
an opinion as to whether such disability 
is mild, moderate, severe, or pronounced.  
The examiner(s) should also report 
whether intervertebral disc disease has 
required periods of doctor prescribed bed 
rest in the last 12 months, and, if so, 
the frequency and duration of such 
periods. 

The examiner(s) should also note the 
presence or absence of muscle spasm in 
the lumbar spine.

The examiner(s) should report whether the 
back disability is manifested by any 
neurologic disability.  The examiner 
should note any paralysis, partial 
paralysis, neuralgia or neuritis, and 
express an opinion as to the severity of 
such symptoms in terms of being slight, 
moderate, moderately severe, or severe.  

4.  Thereafter, the AMC or RO should re-
adjudicate the claim, and if the claim 
is not fully granted, issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

